Citation Nr: 0421380	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  96-20 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for bowel and bladder dysfunction due to treatment at 
a VA facility in 1975.


2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for a left elbow disability due to treatment at a VA 
facility in August 1990.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and son


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 1995 and May 1997 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The current issues on appeal were before the Board in 
December 2000 when they were remanded to the RO for 
additional development.  The December 2000 Board decision 
also denied the veteran's claim for service connection for a 
right leg disability, and denied the veteran's claim for 
entitlement to specially adapted housing or a home adaptation 
grant.  This Board decision also noted that the veteran's 
claim for service connection for a left leg disability had 
been withdrawn.  In addition, this Board decision granted the 
veteran an increased rating of 100 percent for post-traumatic 
stress disorder.  The 100 percent was granted effective from 
May 30, 1989, the effective date of the grant of service 
connection for that disability.  Accordingly, these issues 
are not currently before the Board.

The veteran's current claims were again remanded by the Board 
for further development in October 2003.  This remand 
instructed the RO to send the veteran a statement of the case 
with regard to the denial of a claim for special monthly 
compensation based on the need for regular aid and attendance 
or being housebound.  The RO issued the veteran a statement 
of the case in November 2003 and informed the veteran that he 
had 60 days to file a substantive appeal if he wished to 
perfect an appeal.  A substantive appeal with respect to this 
issue has not been submitted.  Accordingly, the claim for 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound has not 
been perfected and is not currently before the Board. 


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
establish that the veteran has any bowel or bladder 
dysfunction due to VA treatment in 1975.

2.  Competent clinical evidence of record establishes that 
the veteran's current left elbow arthritis is the result of a 
contusion injury to the left elbow while hospitalized at a VA 
facility in August 1990.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for bowel and bladder 
dysfunction due to VA treatment in 1975 are not met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2003).

2.  The criteria for establishing entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for left elbow arthritis 
due to treatment at a VA facility in August 1990 have been 
met.  38 U.S.C.A. § 1151 38 C.F.R. § 3.358.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter issued in November 2003 advised the 
veteran of the information and evidence needed to 
substantiate his claims, which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claims.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran of the information and evidence necessary to 
substantiate the claims, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf, as 
well as requested that the appellant provide any evidence in 
his possession that pertains to the claims as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. 
§ 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreements and substantive appeals 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2003 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
numerous VA treatment records have been obtained and private 
medical records have been obtained.  The veteran was also 
provided a VA fee basis orthopedic examination in May 2001 
and this physician provided a medical opinion.  Furthermore, 
the veteran has testified both before a RO hearing officer 
and before the undersigned Veterans Law Judge.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal, and has done so.  There is 
no indication that there exists any additional evidence which 
has a bearing on his claims which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations

In 1997, during the pendency of this appeal, 38 U.S.C.A. § 
1151 was amended to require a finding of fault on the part of 
the health care providers or an unforeseeable event in order 
for any resulting disability to be compensable.  Departments 
of Veterans Affairs and Housing and Urban Development 
Appropriations Act of 1997, Pub. L. No. 104-204, § 422a, 110 
Stat. 2926 (1997) (codified at 38 U.S.C.A. § 1151 (West 
2002)).  This amendment to the law applies only to claims 
filed on or after October 1, 1997.  Because the veteran's 
claims were filed prior to October 1, 1997, they are properly 
adjudicated under the more liberal law in effect prior to the 
amendment.

Under the law in effect prior to October 1, 1997, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA is 
not considered.  If a veteran suffers disability or 
additional disability as the result of VA hospital care, 
medical or surgical treatment, or examination, and such 
disability is not the result of his own willful misconduct, 
compensation for the disability is warranted.  Establishing 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
requires 1) additional disability, 2) VA treatment, and 3) a 
nexus between the treatment and the additional disability.

History

The record reveals that the veteran injured his back at work 
in November 1973.  He had back surgery at a private facility 
in December 1973 and again in April 1974.  The veteran had 
additional back surgery in October 1974.  The October 1974 
private treatment records reveal that the veteran reported 
recent bowel and bladder incontinence.

The veteran received inpatient treatment at a VA facility 
from August 7, 1975 to September 26, 1975, for depressive 
neurosis.  On admission the veteran reported that he had no 
control of his bowel and bladder.  The VA hospital records do 
not indicate that the veteran received electroshock therapy.  
During the hospitalization, the veteran underwent a biopsy 
with sigmoidoscopy pursuant to bloody diarrhea.  The 
microscopic findings were consistent with early ulcerative 
colitis.  This was treated with medication.

On VA examination in March 1976 the veteran reported that he 
had experienced an industrial injury in 1973 which caused him 
loss of control of bowel and bladder.

An August 10, 1990 VA X-ray record notes that the veteran's 
left elbow was X-rayed to rule out a fracture.  The X-rays 
revealed no fracture or dislocation.  Minimal hypertrophic 
changes of the left elbow were shown.  An August 17, 1990 VA 
incident report notes that the veteran had been admitted to 
the VA hospital on August 3, 1990 for a painful and swollen 
right below the knee stump.  The incident report states that 
the veteran fell from his crutches on August 17, 1990 and 
injured his right stump.

In a February 1992 letter, a VA physician stated that the 
veteran gave a history of bladder and bowel dysfunction since 
1978.  It was the VA physician's opinion that the veteran's 
dysfunction was a result of psychological problems stemming 
from at least 1978.

The veteran appeared before a hearing officer at the RO in 
September 1998.  The veteran testified that he had been 
admitted to a VA hospital in 1975 for treatment of a nervous 
breakdown.  The veteran claimed that he developed bowel and 
bladder dysfunction due to electroshock treatment that the VA 
hospital performed on him at that time.  The veteran asserted 
that a VA neurosurgeon told him that his bowel and bladder 
dysfunction was caused by his VA electroshock treatments.  
The veteran reported that he was admitted to a VA hospital in 
August 1990 following a heart attack.  The veteran testified 
that he fell in the hallway of the VA hospital on August 4th 
and injured his left elbow.  

The veteran provided testimony before the undersigned 
Veterans Law Judge in August 2000.  The veteran reported that 
he went into a VA hospital on August 3, 1990 for treatment of 
his right knee.  He stated that despite doctors having told 
him to stay in bed, the nurses refused to bring him a potty 
chair and he had to use his crutches to go to the bathroom 
the best he could.  The veteran testified that he went down 
the hallway and he passed out, hitting the floor in front of 
the nurses' station and fracturing his left elbow. 

The veteran was afforded a VA fee basis examination in May 
2001.  The examiner reviewed the veteran's claims files and 
examined the veteran.  The examiner noted that in reviewing 
the veteran's claims files, he could not find any episode 
where the veteran received electroshock therapy.  The 
examiner stated that the veteran's bowel and bladder 
dysfunction were more consistent with lumbar spine injury 
than with electroshock therapy.  He couldn't find any 
literature that would show that electroshock therapy could 
cause enough damage to the nerves going to the bladder and 
bowel to cause such problems.

The veteran reported to the examiner that he fractured his 
left elbow secondary to a fall while recovering from one of 
his surgeries.  The veteran stated that he was forced out of 
bed to go to the bathroom.  The veteran asserted that he fell 
over and hit his left elbow.  The veteran stated that he was 
not treated for the left elbow.  The veteran stated that he 
now had frequent numbness down his left arm and that he had 
decreased range of motion.  The veteran claimed that his left 
elbow had not grown back correctly and that he was in 
constant pain.  The examiner could find no evidence in any 
examination report or X-ray report that indicated that the 
veteran had fractured his left elbow.  The impression was 
status post contusion at the left upper extremity, which is 
causing osteoarthritis of the veteran's left elbow.  The 
examiner stated that the veteran had a dorsal lumbar spine 
disc protrusion secondary to a non service-connected work 
injury.  The examiner went on to state that electroshock 
therapy did not under any circumstances cause the veteran's 
loss of bladder or bowel function.  The examiner was of the 
opinion that it was more likely than not that the veteran's 
loss of bladder and bowel function was caused by the injury 
to his lumbar spine.

Bowel and Bladder Dysfunction

The veteran maintains that he has bowel and bladder 
dysfunction due to electroshock treatment at a VA hospital in 
1975 for treatment of a nervous disability.  The Board notes 
that the VA medical records do not show that the veteran 
received electroshock treatment during his hospitalization 
for a nervous disability in August and September 1995.  
Furthermore, the medical evidence of record clearly shows 
that the veteran's bowel and bladder dysfunction occurred 
prior to August 1975.  The record clearly indicates that the 
veteran developed bowel and bladder dysfunction due to a back 
injury and private back surgery in 1973 and 1974.  Medical 
records prior to August 1975 indicate that the veteran 
experienced bowel and bladder dysfunction, and in March 1976 
the veteran himself reported to a VA physician that his bowel 
and bladder dysfunction was due to an industrial injury.  

The Board has considered the February 1992 VA physician's 
letter which stated that the veteran's bowel and bladder 
dysfunction was a result of psychological problems stemming 
from at least 1978.  However, it is clear that this physician 
made his statement based on the history as provided by the 
veteran.  Regardless, this physician did not relate the bowel 
and bladder dysfunction to any VA treatment.  

The Board finds the May 2001 VA physician's opinion and 
objective clinical record dated prior to 1975, to be more 
probative.  The May 2001 physician based his opinion on a 
review of the veteran's medical history, as well as on 
examination of the veteran.  It was his reasoned and 
supported opinion that the veteran's VA treatment did not 
under any circumstances cause the veteran's loss of bowel and 
bladder function.

While the veteran maintains that his bowel and bladder 
dysfunction is due to VA treatment, as a layperson he is not 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

Since the preponderance of the medical evidence indicates 
that the veteran's bowel and bladder dysfunction has no 
relation whatsoever to VA medical treatment, compensation 
benefits under 38 U.S.C.A. § 1151 for bowel and bladder 
dysfunction, due to treatment at a VA facility in 1975, is 
not warranted.

Left Elbow Injury

In this case the medical records reveal that the veteran 
received inpatient treatment at a VA hospital from August 3 
to August 17, 1990 for treatment of his right knee.  The 
August 10, 1990 VA X-ray report indicates that X-rays were 
take to determine whether the veteran had fractured his left 
elbow.  Accordingly, it is apparent that the veteran had an 
injury to his left elbow while in a VA hospital in August 
1990.  The Board further notes that the May 2001 VA examiner 
stated that the veteran had arthritis of the left elbow due 
to a contusion at the left upper extremity.  Consequently, 
with resolution of doubt in the veteran's favor, the Board 
finds that the evidence supports the veteran's claim that his 
current left elbow disability is due to that injury.  As 
noted above, the former version of 38 U.S.C.A. § 1151 
provides that if a veteran develops additional disability as 
a result of VA hospital care, and there is a nexus between 
that treatment and the additional disability, compensation 
benefits under 38 U.S.C.A. § 1151 are warranted.  The Board 
further notes that there is no evidence that the injury to 
the veteran's left elbow was a result of willful misconduct 
on the part of the veteran.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the 
Board finds that the criteria for compensation benefits under 
38 U.S.C.A. § 1151 for left elbow arthritis, due to treatment 
at a VA facility in August 1990, have been met.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for bowel and bladder dysfunction, due to treatment at a VA 
facility in 1975, is denied.


Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for left elbow arthritis, due to treatment at a VA facility 
in August 1990, is granted.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



